Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment, dated January 21, 2022, has been received and entered into the record. By way of this submission, Applicant has amended claims 1, 3-7, 9, and 11-14, cancelled claims 8 and 15-30, and introduced new claims 31-34.
Claims 1-7, 9-14, and 31-34 are therefore currently pending in the application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 31-32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gram (US20110256151A1) as evidenced by Dhimolea (MAbs. 2010 Jan-Feb; 2(1)).
Gram teaches the monoclonal antibody ACZ885 (para. 0017-0019, 0067, 0074-0075, and 0098). According to Dhimolea, ACZ885 is canakinumab (see, e.g., abstract). Gram therefore inherently teaches canakinumab.
Gram further teaches that this antibody is an antagonist of IL-1β (para. 0017, 0075, and 0098), and such antibodies are useful in the treatment, prevention, or amelioration of inflammatory conditions, including hepatitis (para. 0087). Given that Gram teaches canakinumab is effective in ameliorating inflammation of hepatitis, it would alleviate one or more symptoms of alcoholic hepatitis under the broadest reasonable interpretation of the term (see, e.g., page 8 of the specification).
Gram further teaches that dosages of canakinunab include from about 0.1 mg to about 5 mg per kilogram body weight (para. 0091), which reads on the dosages of claims 1 and 6.
Gram further teaches that the antibody may be administered parenterally, intravenously, or subcutaneously (para. 0091), which is pertinent to claims 7, 31, and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gram in view of Petrasek (J Clin Invest. 2012 Oct; 12 2(10):3476-89) and Morgan (Gastroenterol Hepatol (NY). 2007 Feb; 3(2):97-9).
The teachings of Gram have been discussed supra. Gram also teaches various dosing schedules, which will depend on the patient and the disease to be treated (para. 0091). However, Gram does not teach serum bilirubin, history of excess alcohol, or Maddrey discriminant function.
Petrasek teaches that IL-1β is a potent proinflammatory cytokine, whose levels are increased in patients with alcoholic liver disease (page 3476, left column, third paragraph). Petrasek further teaches that IL-1 signaling via IL-1β is critical in alcohol-induced liver pathology, including steatosis, inflammation, and hepatocyte damage (page 3476, right column, second paragraph). 
Petrasek further teaches that upregulation of cleaved active IL-1β in alcoholic liver disease is required for the pathogenesis of alcohol-induced inflammation, steatosis, liver damage, and fibrosis, and that pharmacological inhibition of the IL-1β ameliorates the development and progression of alcoholic liver disease (page 3477, left column).
Morgan teaches several characteristics of a patient with alcoholic hepatitis, including elevated levels of bilirubin (page 97, right column, third paragraph), consumption of more than 60-80 grams of alcohol per day (page 97, left column, second paragraph), a Maddrey’s discriminant function of greater than 32 (page 98, left column, first paragraph), a model for end- stage liver disease (MELD) score over 20-21 (page 98, left column, first paragraph), and elevated levels of aspartate aminotransferase (AST) (page 97, right column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Gram, Petrasek, and Morgan to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Petrasek teaches that pharmacological inhibition of the IL-1β ameliorates the development and progression of alcoholic liver disease, and Gram teaches that canakinumab is an anti-IL-1β antibody which is useful in the treatment, prevention, or amelioration of inflammatory conditions, including hepatitis. Morgan teaches criteria to evaluate a patient who may have alcoholic hepatitis. The skilled artisan could use the criteria of Morgan to diagnose a patient with alcoholic hepatitis and monitor progression of the disease for further doses, and then treat that patient with an anti-IL-1β antibody such as canakinumab, according to the teachings of Petrasek and Gram, to achieve a predictable result of treating the symptoms of alcoholic hepatitis. 

Claims 9-14 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Petrasek in view of Morgan and Issafras (J Pharmacol Exp Ther. 2014 Jan;348(1):202-15).
The teaches of Petrasek and Morgan have been discussed supra. However, Petrasek and Morgan do not teach gevokizumab.
Issafras teaches that gevokizumab is a potent anti–IL-1β antibody being developed as a treatment for diseases in which IL-1β has been associated with pathogenesis (abstract). Issafras further teaches that gevokizumab decreases the binding affinity of IL-1β for its signaling receptor, IL-1RI, and the subsequent binding of IL-1RAcP, resulting in an approximately 30-fold reduction in both binding and signaling (page 211, left column, first paragraph).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Petrasek, Morgan, and Issafras to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Petrasek teaches that pharmacological inhibition of the IL-1β ameliorates the development and progression of alcoholic liver disease, and Issafras teaches that gevokizumab is an anti-IL-1β antibody which is useful as a treatment for diseases in which IL-1β has been associated with pathogenesis. Morgan teaches criteria to evaluate a patient who may have alcoholic hepatitis. The skilled artisan could use the criteria of Morgan to diagnose a patient with alcoholic hepatitis, and then treat that patient with an anti-IL-1β antibody such as gevokizumab, according to the teachings of Petrasek and Issafras, to achieve a predictable result of treating the symptoms of alcoholic hepatitis. 

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11 and 13-14 of U.S. Patent No. 8,273,350 in view of Dhimolea, Petrasek, and Morgan. 
The '350 patent claims an isolated IL-1β antibody or antigen binding fragment thereof, comprising specified amino acid sequences of ACZ 885 (claim 1, also see col. 3, lines 25-36).
The ‘350 patent also claims for treating an IL-1β mediated disease or disorder or an inflammatory disease or disorder in a subject in need thereof, comprising administering to the subject an effective amount of the isolated IL-1β antibody or antigen binding fragment thereof according to claim 1 (claim 11).
However, the '350 patent does not claim the specific dosage for the treatment of alcoholic hepatitis. 
Dhimolea teaches that ACZ885 is canakinumab (see, e.g., abstract). Dhimolea also teaches dosages of canakinumab of 3 mg/ml (table 3).
Petrasek teaches that IL-1β is a potent proinflammatory cytokine, whose levels are increased in patients with alcoholic liver disease (page 3476, left column, third paragraph). Petrasek further teaches that IL-1 signaling via IL-1β is critical in alcohol-induced liver pathology, including steatosis, inflammation, and hepatocyte damage (page 3476, right column, second paragraph). 
Petrasek further teaches that upregulation of cleaved active IL-1β in alcoholic liver disease is required for the pathogenesis of alcohol-induced inflammation, steatosis, liver damage, and fibrosis, and that pharmacological inhibition of the IL-1β ameliorates the development and progression of alcoholic liver disease (page 3477, left column).
Morgan teaches several characteristics of a patient with alcoholic hepatitis, including elevated levels of bilirubin (page 97, right column, third paragraph), consumption of more than 60-80 grams of alcohol per day (page 97, left column, second paragraph), a Maddrey’s discriminant function of greater than 32 (page 98, left column, first paragraph), a model for end- stage liver disease (MELD) score over 20-21 (page 98, left column, first paragraph), and elevated levels of aspartate aminotransferase (AST) (page 97, right column, first paragraph).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the claims of the ‘350 patent with the teachings Dhimolea, Petrasek, and Morgan to arrive at the claimed invention. As Dhimolea teaches, canakinumab was known in the art as an anti- IL-1β antibody. Petrasek teaches that pharmacological inhibition of the IL-1β ameliorates the development and progression of alcoholic liver disease Morgan teaches criteria to evaluate a patient who may have alcoholic hepatitis. The skilled artisan could use the criteria of Morgan to diagnose a patient with alcoholic hepatitis, and then treat that patient with an anti-IL-1β antibody such as canakinumab, according to the teachings of Petrasek and Dhimolea, to achieve a predictable result of treating the symptoms of alcoholic hepatitis. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644              

/AMY E JUEDES/            Primary Examiner, Art Unit 1644